TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED MAY 30, 2013



                                    NO. 03-13-00047-CV


                                  Dalton Brown, Appellant

                                              v.

        Craig Taylor Brown, Executor of the Estate of William Jeffrey Brown, Sr.;
                        and Valerie Mandola-Brown, Appellees




          APPEAL FROM PROBATE COURT NO. 1 OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
                DISMISSED FOR WANT OF PROSECUTION --
                    OPINION BY CHIEF JUSTICE JONES




IT APPEARING to this Court that the appellant has failed to file a brief, and, accordingly, has

failed to prosecute the appeal: IT IS THEREFORE considered, adjudged and ordered that the

appeal is dismissed for want of prosecution. IT IS FURTHER ordered that the appellant pay all

costs relating to this appeal both in this Court and the court below; and that this decision be

certified below for observance.